Citation Nr: 1440684	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  07-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating greater than 10 percent for residuals of a gunshot wound, left thigh. 

2. Entitlement to an initial compensable disability rating for Osgood-Schlatter disease, right knee, for the time period prior to July 2, 2007.

3. Entitlement to an initial compensable disability rating for Osgood-Schlatter disease, left knee, for the time period prior to July 2, 2007.

4. Entitlement to an initial disability rating greater than 10 percent for Osgood-Schlatter disease, right knee, for the time period from July 2, 2007.

5. Entitlement to an initial disability rating greater than 10 percent for Osgood-Schlatter disease, left knee, for the time period from July 2, 2007.
 
6. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active military service from August 1967 to April 1968. 

This appeal initially came before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which awarded service connection for residuals of a left thigh gunshot wound, assigning an initial 10 percent rating effective March 3, 2006, and which awarded service connection for Osgood-Schlatter disease of the right and left knees, assigning an initial noncompensable rating for each knee effective March 3, 2006. Thereafter, the Veteran perfected an appeal as to the initial ratings assigned for his residuals of a left thigh gunshot wound and bilateral knee disabilities. 

In June 2007, the Veteran testified at a personal hearing before RO personnel. A transcript of this proceeding has been associated with the claims file. 

In an April 2008 rating decision, the RO granted an increased rating of 10 percent each for the Veteran's right and left knee disabilities, effective March 20, 2008. 

In December 2009, the Veteran testified before the undersigned Acting Veterans Law Judge during a Board Videoconference hearing. A transcript of this proceeding has been associated with the claims file. 

In March 2010 and March 2012, the Board remanded the appeal for further development and adjudication. 

In a March 2014 rating decision, the RO granted an evaluation of 10 percent each for the Veteran's right and left knee disabilities, effective July 2, 2007.  The issue of entitlement to a higher disability rating based upon an initial grant of service connection remains before the Board. See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in that file reveals an August 2014 appellate brief and VA treatment records dated from November 2006 to August 2013.  All other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veterans Benefits Management System contains the March 2014 rating decision.

The issues of entitlement to an initial disability rating greater than 10 percent for residuals of a gunshot wound, left thigh, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the pertinent evidence shows that during the period on appeal, the Veteran's service-connected left and right knee Osgood-Schlatter disease has been manifested by slight knee disability, but no more; flexion of at least 60 degrees; extension to less than five degrees; normal strength; and no material instability or subluxation.


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent disability rating, but no higher, for left knee Osgood-Schlatter disease for the period from March 3, 2006, to July 1, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5262 (2013).

2. The criteria for an initial 10 percent disability rating, but no higher, for right knee Osgood-Schlatter disease for the period from March 3, 2006, to July 1, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5262 (2013).

3. For the full pendency of the claim on appeal, the criteria for an evaluation in excess of 10 percent for left knee Osgood-Schlatter disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.14, 4.71a, DCs 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).

4. For the full pendency of the claim on appeal, the criteria for an evaluation in excess of 10 percent for right knee Osgood-Schlatter disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.14, 4.71a, DCs 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the purpose of the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the initial rating claims at issue would serve no useful purpose.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The November 2013 VA examination report is in compliance with the Board's March 2012 remand instructions as to his knees. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The report included review of the claims file, history taken from the Veteran, and physical examination of the Veteran, with all examination results required for adjudication of the Veteran's claims for higher initial ratings for right and left knee disabilities, and reasoned explanations for findings where needed.  For these reasons the examination is adequate and is competent medical evidence of a high probative value.  

Also, additional relevant records of medical treatment were obtained in compliance with the Board's March 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Acting Veterans Law Judge (AVLJ) clarified the issues on appeal, identified evidentiary deficits, and suggested the submission of additional evidence that could assist in substantiating the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determination in Fenderson v. West, 12 Vet. App. 119, 125 (1999), with respect to whether the Veteran is entitled to a higher initial ratings for separate periods based on the facts found during the appeal period.  Therein, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

Factual Background

The Veteran contends that his service-connected Osgood-Schlatter disease warrants an initial compensable rating prior to July 2, 2007, and an evaluation greater than 10 percent thereafter.  At a November 2006 VA examination, after reviewing the claims folder, the examiner noted that the Veteran's medical history showed that he needed no assistive aids for walking, and that his functional limitations included being able to stand up to one hour and to walk more than three miles.  Upon examination, the examiner noted a normal gait and no evidence of abnormal weight bearing.  Active extension and flexion were found to be from zero to 140 degrees bilaterally, without painful motion or additional limitation of motion.  The knees exhibited bumps consistent with Osgood-Schlatter disease and crepitation, but no mass behind the knees, no clicking or snapping, no grinding, no instability, no patella or meniscus abnormality.  X-rays of the knees showed bones that were negative for abnormalities except for a bullet in the distal left femur and osteochondroma or old trauma of the right proximal fibula.  The examiner estimated that overall, there were no significant effects on activities of daily living or on his occupation. 

A December 2006 VA medical record shows that the Veteran visited the emergency room after a fall that he said was caused by his right leg giving way.  The Veteran complained of pain in the right groin and right upper thigh but reported that he was able to get up and walk. Although the Veteran was diagnosed with a muscle sprain, no weakness in the lower extremities was noted.

In a March 2007 notice of disagreement, the Veteran disputed the findings of the November 2006 VA examination, claiming that knee testing did not accurately reflect the usual impairment in his knees because the day of the examination he had been particularly well rested.  He alleged that if he had been tired, the results would have been worse and that in general he cannot walk as much as he could before, he cannot climb a ladder and that he has fallen because of his legs.

At a June 2007 RO hearing, the Veteran again took issue with the findings of the November 2006 VA examination, and claimed that it was only possible for him to stand for one hour if he could move around from one place to another.  In general, he said, "standing kills me from my legs to my back."  He alleged that the examiner failed to note that during range of motion testing, pain began at about 90 or 100 degrees.  The Veteran further claimed that the examiner did not conduct repetitive use testing and that his use of knee braces had not been recorded.  Moreover, he alleged that after a few minutes of walking or any kind of leg movement, he would lose control of his feet and ankles, and that he experiences pain on a daily basis, which was sometimes severe, but usually "just an annoying pain."  

At a June 2007 VA knee examination, after reviewing the claims file, the examiner noted that the Veteran continued to complain of knee pain, weakness, giving way, and that standing or walking caused him to have problems.  The Veteran reported that he could stand or walk fifteen or twenty minutes if he did not do any other extensive walking, and that he takes Motrin and Vicodin for pain.  Regarding assistive devices, he stated that he did not use a brace but that he used a cane two to three days per week although he is embarrassed by using it so he does not use it in public or around people.  No inflammatory arthritis was noted, nor were episodes of dislocation or subluxation.  The Veteran said that he stopped working as a carpenter in 2001 because he felt that it was not safe for him to climb ladders and to do heavy lifting due to his knees; however, he reported doing a little part-time work.  The examiner noted that he had no problems with activities of daily living.  Upon physical examination, the examiner noted that the knees appeared normal; that both knees extend to zero degrees, with some discomfort with traction on the tibial tubercles; that both knees flex to 135 degrees "without a great deal of difficulty."  Both knees were negative for varus and valgus stress, drawer signs, or McMurray's signs.  Motor and sensory examination was essentially unremarkable, equal, and symmetrical bilaterally.  No change was noted after repetitive motion.  Reflexes were normal.  The examiner diagnosed the Veteran with Osgood-Schlatter disease with residuals and opined that it was likely that the disease had been aggravated by the rigorous demands put on recruits in the military but it was unlikely that such demands caused any permanent damage.

A July 2007 VA treatment record indicates that the Veteran received steroid injections in both knees and noted a diagnosis of arthritis of the left knee, and a September 2007 private treatment record shows the Veteran complaining of his knees giving out but physical examination indicated normal range of motion, no instability and normal strength.

In a November 2007 statement, the Veteran alleged that at the most recent VA examination, he could only move his knees to 135 degrees of flexion without difficulty because he had been seated but he actually experienced pain beginning at 15 degrees of flexion.

A November 2007 VA treatment record noted that the Veteran exhibited guarded motion in his knees but without swelling and that his ligaments were stable to testing.  Diagnoses of chronic patellar tendonitis and possible internal derangement of menisci with early arthritis were noted. 

A February 2008 private treatment record shows that range of motion excursion was reduced in both knees, moderate crepitus was noted but anterior drawer tests were negative bilaterally and no atrophy was indicated.  Range of motion was noted to be from one to 140 degrees.  The examiner diagnosed the Veteran with bilateral knee pain of an unclear etiology but probably secondary to osteoarthritis.

At a March 2008 VA examination, after reviewing the claims file, the examiner noted that the Veteran complained of constant moderate and severe burning pain, which worsened with walking.  The examiner also noted that he treated the pain with hydrocodone and that he used a cane and braces for both knees.  Although kneeling and getting up and down was difficult, he could usually complete activities of daily living.  Current joint symptoms included pain, weakness, giving way, instability, swelling of the left knee, pain when bending or straightening knees but no deformity, episodes of subluxation or dislocation, locking or effusion.  The Veteran reported he could stand up to 15 minutes and walk half a block.  Objective testing revealed crepitation and mild bumps consistent with Osgood-Schlatter disease but no evidence of abnormal weight bearing, bony enlargement, deformity, tenderness, mass behind knee, clicking/snapping, grinding, instability, patellar abnormality or meniscus abnormality.  Normal gait was noted.  Right knee flexion was 10 to 105 degrees, with pain beginning at 105 degrees.  Left knee flexion was 15 to 105 degrees, with pain beginning at 105.  Passive motion in both knees was noted to be from zero to 115 degrees, without additional limitation of motion on repetitive use. Right knee active extension against gravity was -10 degrees, with pain at -10 degrees; passive extension was zero degrees, with pain at -10 to zero degrees, with no additional limitation of motion on repetitions.  Left knee active extension against gravity was -15 degrees, with pain at -15 degrees; passive extension was zero degrees, with pain from -15 degrees to zero degrees, with no additional limitation of motion on repetitions. 

In a June 2008 VA Form 9, the Veteran again challenged the accuracy of the prior examiner's findings, specifically contending that he had burning pain continuously throughout the day.  He also alleged that the examiner inaccurately noted that he had no loss of strength and that his activities of daily living had been unaffected when in fact he claimed that he actually experienced greatly reduced strength.  Finally, he alleged that the examiner incorrectly stated that his gait was normal. 

An August 2008 VA treatment record noted that the Veteran ambulated with the aid of a cane, that his gait was slow but steady with a limp, and a January 2009 VA treatment record noted knee joint pain due to degenerative joint disease.  

A December 2009 VA treatment record noted that he wears bilateral knee braces per an orthopedist recommendation, and in another December 2009 VA treatment record, the Veteran reported falls secondary to weak knees and stated that he was unable to ambulate long distances.

At a December 2009 Board hearing, the Veteran reported that both his knees give way, and that he has fallen on numerous occasions.  As a result, he stated that he uses knee braces for stability and that he cannot walk without a cane.  He added that he has had reduced mobility since at least before 2006 and that he takes medication for his knees.

At a January 2010 VA neurology consultation, his strength was noted to be a five out of five, except for the left hamstrings which were noted to be five minus over five.  Tone was normal, and gait was stable but nonfluid gait was noted to favor his back.  The impression was of mild weakness in the left hamstring.

At a February 2010 physical rehabilitation consultation, physical examination revealed normal strength and normal range of motion in both lower extremities except for mild give way at the left side, particularly the left knee extensor and left foot dorsiflexor. 

At a June 2010 VA examination, the examiner noted that the Veteran has pain and stiffness in both knees but no weakness, deformity, instability, giving way, lack of endurance, effusion, dislocation, subluxation, or signs of inflammation.  He added that he was on hydrocodone for pain, which the Veteran said helped.  The Veteran reported that he could get flare-ups with any strenuous activity-including long walking or long standing-and that he can get flares weekly and they usually last hours and can be severe.  He also reported being able to stand for 15 minutes and walk 100 yards.  The examiner noted that he wears a brace on both knees and uses a cane; has had no hospitalizations or surgeries on either knee; does not have inflammatory arthritis; has no problems with activities of daily living; and experiences no limitation on standing or walking.  Extension was noted to be to zero degrees bilaterally; flexion was 130 degrees on the left and 140 degrees on the right.  Repetitive motion did not change range of motion.  The examiner noted that he had pain with these movements but stopped when the pain started.  There was no edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, weakness, ankylosis, shortening, inflammatory arthritis, prosthesis, fatigue, weakness, or lack of endurance.  Weight bearing was fair, and the examiner noted antalgic gait and use of a cane.  X-rays dated June 2010 revealed a normal left knee except for a radiopaque bullet with fragments noted of the distal femur and soft tissue and an exostosis of the right proximal fibula. The examiner did not review the claims file.

At a January 2011 VA hip examination, the Veteran reported that he could walk 100 yards and stand for two hours.  The examiner noted normal knee strength.

A March 2011 VA treatment record shows that although the Veteran reported bilateral lower extremity weakness, strength was found to be five out of five.

At an April 2011 VA neurology consultation, the Veteran complained of unsteadiness walking.  Physical examination revealed strength of five out of five and equal, no weakness of the legs, normal tone.  Gait was "very unstable" and described as wide-based with obvious incoordination.  An impression of ataxia of gait was noted but the etiology was unclear.

A May 2011 VA treatment record noted an impression of ataxia affecting mostly gait and noted that the Veteran currently owned a bedside commode, cane, handheld shower, reacher, shower chair, walker and manual wheelchair.  The Veteran reported that in the past month, he had at least four falls but that he usually had one per month.

A July 2011 VA treatment record indicates that the Veteran had been hospitalized for ataxia of unknown etiology.

A July 2012 VA treatment record also noted gait unsteadiness and dizziness, possibly due to Meniere's disease.

A November 2012 VA treatment record noted that the Veteran was ambulatory without the use of assistive devices and that his knees evidenced only slight edema.  Flexion was shown to 105 degrees before discomfort.  Extension was to zero degrees of with only mild discomfort.

A February 2013 VA treatment record showed lower extremity muscle strength of five out of five.

At a November 2013 VA knee examination, bilateral flexion was 135 degrees, with pain at 135 and bilateral extension was to zero degrees, with no objective evidence of painful motion.  No additional limitation of motion was noted after repetitions; however, the examiner noted additional functional loss and impairment of bilateral pain on movement, although there was no pain to palpitation.  Strength was five out of five bilaterally for both flexion and extension.  Regarding stability, the Lachman test, posterior drawer test, and medial-lateral stress tests were all normal.  Evidence of a history of slight bilateral patellar subluxation or dislocation was noted but no shin splints, meniscal conditions, joint replacement or scars were noted.  The Veteran reported using knee braces and a cane regularly and a wheelchair and walker occasionally; however, the examiner noted that even though the Veteran stated that all the adaptive equipment was due to his knees, medical records indicated that the walker and wheelchair were used for his back and instability due to ataxia, not the knees.  The examiner further noted that the only evidence of Osgood-Schlatter disease at the examination was exostosis of the right tibia, which he also noted was inconsistent with Osgood-Schlatter disease; that imaging studies showed no degenerative arthritis; that there was no x-ray evidence of patellar subluxation; and that there was no evidence of hypertrophy of the tibial tuberosity as would be expected with Osgood-Schlatter disease.  The examiner did note, however, that his knee pain impacted his ability to work because of pain on kneeling and with climbing and excessive walking.  He also noted that the Veteran was generally independent in regard to activities of daily living, except for some difficulty with pants and socks because of his back problems, as well as pain on kneeling and with excessive walking.  He noted, however, that the pain was from below the tibial tuberosity to the ankle, which had no relationship to the history of Osgood-Schlatter disease except inasmuch as there was pain in the lower leg generally.  The examiner estimated that while the knee conditions would limit his physical employment, they would not preclude sedentary employment since the Veteran was able to walk and is essentially independent in regard to activities of daily living.  The examiner reviewed the claims file.

Malunion of Tibia and Fibula

The Veteran's service-connected Osgood-Schlatter disease is currently evaluated under Diagnostic Code 5299-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. See 38 C.F.R. § 4.27 (2013). An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for disabilities of the knee and leg. See 38 C.F.R. § 4.27 (2013). Diagnostic Code 5262 provides the rating criteria for impairment of the tibia and fibula.

Under Diagnostic Code 5262, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight knee or ankle disability. A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability. A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted for nonunion of the tibia and fibula with loose motion requiring a knee brace. See 38 C.F.R. § 4.71a, DC 5262. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45. 

Descriptive words such as "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

In general, the Veteran has claimed that his Osgood-Schlatter disease has resulted in difficulty standing for long periods, walking long distances, and climbing ladders; painful and impaired flexion and extension of the knee; weakness, instability, and giving way resulting in falls.  Many of the Veteran's claims, however, have not been substantiated by VA examinations.  While the Veteran has frequently disputed the accuracy and validity of those examinations, because the examinations have been conducted by different examiners at a number of different times but have revealed generally consistent findings, the Board must discount the credibility of some of the Veteran's statements, as weighed against VA examination results that consistently show no more than slight impairment of the knees.  

As to lay evidence, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected left knee disorders.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  Here, however, the Board has determined that the Veteran's statements as to level of symptoms have been not credible to the extent they describe more than slight disability.  

In particular, the strength of the knee joints has consistently been found to be normal, notwithstanding the January 2010 neurology consultation that noted a slight weakness in the left hamstring.  Indeed, the September 2007 private treatment record, the February 2010 physical rehabilitation consultation, the January 2010 VA hip examination, the March 2011 VA treatment record, the April 2011 VA neurology consultation, the February 2013 VA treatment record, and the November 2013 VA examination all revealed full strength of the lower extremities.

Nevertheless, some crepitation was noted in 2006-a sign of actual disability of the knees at that time.  See 38 C.F.R. § 4.59.  

While the Veteran may have experienced some difficulty in walking long distances or climbing stairs, overall, the preponderance of the evidence shows this to have been no more than a slight impairment.  The November 2006 VA examiner estimated that overall there were no significant effects on activities of daily living or on his occupation; the June 2007 VA examiner stated that he has no problems with activities of daily living; the March 2008 VA examiner said that while kneeling down and getting up and down were difficult, he could usually complete activities of daily living; the June 2010 VA examiner found that he has no problems with activities of daily living and experiences no limitation on standing or walking; and the November 2013 VA examiner stated that except for some pain due to kneeling and excessive walking, the Veteran was generally independent in regard to activities of daily living.  Moreover, while the knee conditions would limit his ability to engage in physical employment, they would not preclude sedentary employment.

Again, given the relative consistency of the various examinations, the Board finds the Veteran not credible in reporting functional impairment more severe than that described by the VA examiners, and finds the VA examinations to be competent medical evidence of a higher probative value than the Veteran's lay assertions of greater disability than found upon examination. 

The minimal objectively verifiable findings at VA examinations are an important factor in the Board's finding that a rating for no more than slight impairment is warranted.  For example, as noted a November 2013 VA knee examination, bilateral flexion was 135 degrees, with pain at 135 and bilateral extension was to zero degrees, with no objective evidence of painful motion.  No additional limitation of motion was noted after repetitions; however, the examiner noted additional functional loss and impairment of bilateral pain on movement, although there was no pain to palpitation.  Strength was five out of five bilaterally for both flexion and extension.  Regarding stability, the Lachman test, posterior drawer test, and medial-lateral stress tests were all normal.  Evidence of a history of slight bilateral patellar subluxation or dislocation was noted but no shin splints, meniscal conditions, joint replacement or scars were noted.  The Veteran reported using knee braces and a cane regularly and a wheelchair and walker occasionally; however, the examiner noted that even though the Veteran stated that all the adaptive equipment was due to his knees, medical records indicated that the walker and wheelchair were used for his back and instability due to ataxia, not the knees.  The examiner further noted that the only evidence of Osgood-Schlatter disease at the examination was exostosis of the right tibia, which he also noted was inconsistent with Osgood-Schlatter disease; that imaging studies showed no degenerative arthritis; that there was no x-ray evidence of patellar subluxation; and that there was no evidence of hypertrophy of the tibial tuberosity as would be expected with Osgood-Schlatter disease.  This was a very thorough examination of a very high probative value, with review of the claims file and objective findings placed in the context of history and complaints of the Veteran.  The report is competent medical evidence of a very high probative value of no more than slight disability of the left and right knees.

Therefore, the Board finds that the preponderance of the evidence does not support a finding that the Veteran's Osgood-Schlatter disease could be characterized as moderate or marked.  Testing of the knees for instability has consistently indicated no more than slight impairment.  An evaluation in excess of 10 percent under Diagnostic Code 5262 is therefore not warranted for either knee.  

The findings do suggest, however, that prior to July 2, 2007, the Veteran experienced slight disability in both knees.  For example, as noted, crepitance was observed in 2006.  Although objective testing showed little impairment resulting from Osgood-Schlatter disease, affording the Veteran the benefit of the doubt in regard to his claims of difficulty walking long distances and climbing ladders, the Board finds the Veteran at least minimally, though not entirely, credible, with some substantiation on objective medical examination, and therefore finds  that a higher 10 percent rating from March 3, 2006, to July 2, 2007, but no more, is warranted.  38 C.F.R. § 4.71a, DC 5262.  


Limitation of Motion

Separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Under Diagnostic Code 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.  Under Diagnostic Code 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

During the period on appeal, objective testing has generally shown flexion well over 60 degrees and extension to less than five degrees.  In the November 2007 statement, the Veteran alleged that at the June 2007 VA examination, he experienced pain beginning at 15 degrees of flexion.  Such a statement is inconsistent with the VA examination results and the preponderance of the evidence of record, and even if it were true that he experienced some pain at 15 degrees, the examination results do reveal impact on his range of motion to a compensable degree.  Significantly, while the November 2007 VA examiner noted that he experienced "some discomfort" in range of motion testing, objective testing at that examination, as well as around the same time period, does not indicate that any such pain impaired his range of motion.  Indeed, at the November 2007 VA examination, the examiner noted bilateral flexion to 135 degrees "without a great deal of difficulty," and in the June 2007 RO hearing, the Veteran described his daily knee pain as usually "just an annoying pain."  Similarly, the February 2008 private treatment record noted that the Veteran experienced some pain on movement but found range of motion from zero to 140 degrees.  While the March 2008 VA examination showed slightly less than full range of motion, VA examinations dated June 2010 and November 2013 indicated essentially full flexion and extension bilaterally.  In sum, the preponderance of the evidence does not support a compensable rating based on limitation of flexion or extension under Diagnostic Code 5260 and Diagnostic Code 5261.  

For the reasons discussed at length above, the preponderance of the evidence also shows that pain is not accompanied by weakness, excess fatigability or limitation of motion resulting in any additional impairment beyond what is contemplated by the current ratings.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  Any existing minor impairment resulting from pain or discomfort is already contemplated-and compensated-by the Veteran's 10 percent evaluations under Diagnostic Code 5262.  See 38 C.F.R. § 4.14.

Instability

The Board has also considered whether the Veteran warrants a separate rating for instability under Diagnostic Code 5257.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  38 C.F.R. § 4.71a, DC 5257.

While the evidence of record shows that the Veteran has experienced some instability and falls, that he uses some assistive devices, and that he has complained of giving way in his legs, these symptoms are not related to his service-connected Osgood-Schlatter disease.  At the November 2013 VA examination, although the Veteran reported using knee braces, a cane, a wheelchair and a walker, the examiner stated that the walker and the wheelchair were used for his back and instability due to gait ataxia ,and not due to Osgood Schlatter disease. This is a competent medical opinion of very high probative value, based on examination of the Veteran, review of history and the relevant medical evidence, and application of medical expertise.   The July 2011 and May 2012 VA treatment records noted that the ataxia had no definite etiology, and the July 2012 VA treatment record indicated that it may be due to Meniere's disease (hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the labyrinth with edema).  The preponderance of the evidence shows that the ataxia is not related to his service-connected knee disabilities.

Moreover, objective testing has shown the Veteran's knees to be stable.  While the November 2013 VA examination noted evidence of a history of slight bilateral patellar subluxation or dislocation, the Lachman test, posterior drawer test, and medial-lateral stress tests were all normal.  Although the February 2010 physical rehabilitation consultation noted mild give way at the left side, at the June 2007 VA examination, both knees were negative for varus and valgus stress, drawer signs, or McMurray's signs.  Similarly, objective testing at the March 2008 and June 2010 VA examinations was negative for instability or subluxation; the November 2007 VA treatment record noted that the his ligaments were stable to testing; and the February 2008 private treatment record noted that anterior drawer tests were negative bilaterally.  The preponderance of the evidence, therefore, does not warrant a finding of knee instability despite the Veteran's use of knee braces or a cane.  An additional 10 percent rating pursuant to 38 C.F.R. § 4.71a, DC 5257, would merely constitute impermissible pyramiding based on the same symptoms considered in assignment of a 10 percent rating for each knee for slight knee disability under Diagnostic Code 5262.  

Additional Considerations

The Board has also considered whether the Veteran has manifested any other symptoms that could warrant a higher or separate rating for his left knee disability; however, the Veteran is not entitled to a rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, or 5263 (2013).  There is no evidence of genu recurvatum, and, although the November 2007 VA treatment record noted possible internal derangement of menisci, objective testing at the November 2006, March 2008 and November 2013 VA examinations revealed no meniscus abnormalities.  Nor is there any evidence that the Veteran's Osgood-Schlatter disease is associated with any scars.  Thus, Diagnostic Codes 7800 to 7805 are not for application.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2008); 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Any indications of arthritis have not been shown to be related to Osgood-Schlatter disease, nor have they been substantiated by imaging studies.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, while there is some interference with employment-the Veteran said that he stopped working as a carpenter in 2001 because felt that it was not safe for him to climb ladders and to do heavy lifting, although he continued to work part time-there is no indication that the schedular criteria is inadequate for rating of the Veteran's service-connected left and right knee disabilities.  The Veteran's slight disability of the left and right knees is specifically contemplated at 38 C.F.R. § 4.71a, Diagnostic Code 5272, and there are no exceptional or unusual factors present with respect to the knees. As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture. Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization. See id.   Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary. See Thun, 22 Vet. App. at 115-16.

To the extent the Veteran claims that the combined effect of his service-connected disabilities affect his ability to secure or maintain substantially gainful employment, the Board notes that the claim of entitlement to a TDIU is addressed below in the remand section of this document.

In sum, there is no basis for the assignment of an initial rating in excess of 10 percent for Osgood-Schlatter disease of the left and right knees.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assignment of ratings in excess of 10 percnet for each knee, the doctrine is not for application in resolution of the matter of whether a rating in excess of 10 percent for either knee is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Because the preponderance of the evidence shows that no more than a rating for slight disability of each knee is warranted in this matter for the full pendency of the claim on appeal, the assignment of higher "staged" initial ratings is not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial 10 percent disability rating, but no higher, for Osgood-Schlatter disease, right knee, for the time period from March 3, 2006, to July 1, 2007, is granted.

Entitlement to an initial 10 percent disability rating, but no higher, for Osgood-Schlatter disease, left knee, for the time period from March 3, 2006, to July 1, 2007, is granted.

For the period from July 2, 2007, forward, entitlement to an initial disability rating in excess of 10 percent for Osgood-Schlatter disease, right knee, is denied.

For the period from July 2, 2007, forward, entitlement to an initial disability rating in excess of 10 percent for Osgood-Schlatter disease, left knee, is denied.


REMAND

Remand is required to obtain an additional examination of the Veteran and an addendum opinion regarding the issues of entitlement to an initial disability rating greater than 10 percent for residuals of a gunshot wound, left thigh, and entitlement to a TDIU.  The March 2012 Board remand directed the November 2013 examiner to perform full range of motion studies relevant to the left thigh and comment on any additional functional limitations of the left thigh caused by pain, flare-ups, weakness, fatigability, or incoordination.  The examiner was also asked to discuss whether the Veteran is taking pain medications for his left thigh gunshot wound, and if so, to comment as to whether the symptoms and objective manifestations of his left thigh disability reasonably warrant the use of any such pain medication.  These issues, however, were not addressed by the examiner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, an examination and an addendum opinion are needed.

Additionally, since evaluation of the left thigh gunshot wound could affect whether the Veteran is entitled to a TDIU, the claim of entitlement to a TDIU is deferred pending further development.  The examiner should also provide an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure and maintain employment.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with the author of the November 2013 VA examination, or if that examiner is unavailable, to another suitably qualified VA examiner.  

Prior to the examination, the claims folder must be made available to the examiner for review. A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should perform full RANGE OF MOTION studies of the motion relevant to the left thigh as it pertains to the LEFT HIP and comment on any additional functional limitations of the left thigh caused by pain, flare-ups of pain, weakness, fatigability, or incoordination. To the extent practical, any additional functional limitation should be expressed as limitation of motion of the left upper leg in degrees. 

The examiner should further indicate whether the Veteran is taking PAIN MEDICATIONS for pain in his left thigh at the hip level. If so, the examiner should comment as to whether the symptoms and objective manifestations of the Veteran's left thigh disabilities reasonably warrant the use of any such pain medications, and the functional impact of the pain medications on employability. 

The examiner should further discuss the overall impact of the Veteran's left thigh disability on his social and occupational functioning, ordinary activities of daily life, and performance of activities of daily living (ADLs).

The examiner should describe the effects of the service-connected residuals of a gunshot wound, left thigh and Osgood-Schlatter disease of the knees on the Veteran's ABILITY TO WORK and provide an opinion as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected residuals of a gunshot wound, left thigh and Osgood-Schlatter disease of the knees and any other service-connected disabilities. 

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


